Citation Nr: 1538843	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the United States Air Force Reserves until 2007, with active duty service with the Air Force from September 1985 to March 1986, and from November 2003 to November 2005.  He also had periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) as a Reservist.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a June 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required with regard to both claims, to secure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to hearing loss, the evidence of record is not entirely clear that the Veteran has a current hearing loss disability for VA purposes.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The raw data submitted from several private audiologists appears to meet these standards; they cannot be accepted definitively, however, because a different speech recognition score was used, or not all required frequencies were tested or reported.  The VA testing from 2007 fails to meet the standards, though it is in accordance with the trend of worsening hearing.

Therefore, a new VA audio examination is necessary on remand, both to establish the presence of a current disability and to secure a clear nexus opinion.

For the low back, the Veteran maintains that he sustained several injuries while a member of the reserves.  One, from July 2006, was not incurred on any duty status; the Veteran was climbing into or out of his pool and fell.  He alleges, however, that a prior injury existed from two earlier falls, and these injuries either caused his current problems or aggravated the impact of the most recent injury.  

First, in March 1994, the Veteran was walking on base during a period of ACDUTRA and slipped on some ice.  He fell; in seeking treatment he complained of injury to his right hip, right shoulder, and head.  This event is reflected in service treatment records (STRs).  However, the STRs note that the Veteran was initially treated at a private emergency room; it does not appear any effort was made to secure these records, and such must be undertaken on remand.

Second, the Veteran alleges that he slipped and fell when on active duty in Kyrgyzstan, while stationed at Manas Airbase.  Although STRs contain records from this period of his service, and from that location, they do not reflect any low back injuries or complaints.  Nevertheless, the Veteran has submitted statements from other service members indicating that the fall occurred.  The Board notes, however, that in post-deployment evaluations, the Veteran repeatedly denied experiencing any back pain.

These allegations were not fully and fairly considered at the Veteran's 2007 VA examination.  No nexus opinion was requested at that time, and in any case the claims file was not supplied to the examiner for review.  On remand, a new examination and nexus opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Bay State Hospital emergency department, which treated him in March 1994.

Upon receipt of such, VA must take appropriate action to contact the provider and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and supplied for review.

After performing audiometric testing, the examiner must state whether the Veteran has any current hearing loss disability for VA purposes, and if so, whether such is at least as likely as not (a 50 percent or greater probability) caused by service.  

The examiner is informed that excessive noise exposure in service is established, based on duties as an aircraft crew chief and as documented in the claims file.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and supplied for review.

The examiner must identify all current disabilities of the low back, and with regard to each must opine whether such is at least as likely as not (a 50 percent or greater probability) caused by service.  The reported falls in service must be discussed; the examiner is reminded that a July 2006 fall was not on duty.

4.  A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




